Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Applicant’s election without traverse of claims 1 and 3-7 in the reply filed on 3/4/3022 is acknowledged.
Claims 8-10, 12-17 and 20 should be canceled.

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


In claim 1, the recitation “a first . . . capacitors” on lines 3-12 is unclear a such indefinite. For example, it is unclear how the frequencies are related to the topology and where they from.
In claim 3, it is unclear how the frequencies can be “variable” in increment since no varying means is recited in this claim and they cannot increase by themselves.
In claim 4, the description is incomplete because the “low pass filter topology” and “high pass topology” are not connected anything and do not have a structural relationship with the topology in claim 1. Also, it is unclear how the recitation “wherein . . . topology” on lines 1-2 is read on the preferred embodiment or seen on the drawings. The same is true for claim 5-7. 
In claim 7, it is unclear how the legs can be “variable” and depending on the third frequency.
                                                 Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

Claims  1 and 3  are rejected under 35 USC 103 as being unpatentable over Takita (US 6,064,259).   
Regarding to claim 1, as the best construed, Takita discloses the circuit as shown on Figures  1-13 comprising:
-at least one elliptic Cauer-Chebyshev topology (172 on Figure 10) is implemented with a minimum of two capacitors (C49-C52); and
-wherein the passband frequency is in from 1HZ to 10KHZ. 
          Takita discloses the circuit with all limitations of the claimed invention as stated above but fails to disclose that:
-a first frequency and a second frequency, where the first frequency is lower than the second frequency; and a third frequency which is greater than the first frequency and lesser than the second frequency, wherein each of the first frequency and the second frequency are selected from the range consisting of 1.5MHz to 30Mhz.
          However,  Figures 11-12 of Takita show that the passband frequency  of the filter is in the range  from 1 HZ to 10KHZ and, as well known in the art,  this passband is determined by the selectable values of the LC components. Thus, selecting the optimum components for the filter of Takita  to provide the pass band frequency in the MHZ range and selecting the desired first, second and third  frequencies as claimed is considered to be a matter of a design expedient for an engineer depending upon the particular application in which the circuit of Takita is to be used. Lacking of showing any criticality, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to select the optimum  
Regarding to claim 3, lacking of showing any criticality, selecting the optimum the first, second, and third frequencies being variable in 100KHz increments is considered to be a matter of a design expedient for an engineer depending upon the particular application in which the circuit of Takita is to be used that would have been obvious at the time of the invention.

Allowable Subject Matter

          Claims 4-7 would be allowable if rewritten or amended to overcome the above rejection under 35 USC 112 (b) and include all limitations of the base claims. These claims are allowed because the prior art of record fails to disclose that:
-further comprising a low pass filter topology and a high pass filter topology as combined in claim 4-7.  

Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.